Citation Nr: 0020879	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1946, and from September 1950 to September 1951.  
Additionally, his DD Form 214 for the latter period shows 
that he had over six years of other service.  The veteran 
died in March 1989, and the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claim.

This case has been subjected to a VA-wide stay of cases 
affected by Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub non., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd sub nom., Brown v. Gardner, 115 S. Ct. 552 
(1994).  In December 1994, the United States Supreme Court 
held that VA is not authorized by 38 U.S.C.A. § 1151 to 
exclude from compensation the "contemplated or foreseeable" 
results of non-negligent medical treatment, as provided by 38 
C.F.R. § 3.358(c)(3).  Gardner, 115 S. Ct. at 556.  In March 
1995, VA published an interim rule which amended 38 C.F.R. 
§ 3.358(c)(3) effective November 25, 1991.  60 Fed. Reg. 
14,222 (1995).  In May 1996, VA adopted this interim rule 
amending VA adjudication regulations concerning compensation 
for disability resulting from VA treatment as a final rule.  
61 Fed. Reg. 25,787 (1996).

The appellant provided testimony at a personal hearing 
conducted before the RO in January 1992, a transcript of 
which is of record.

This case was previously before the Board in December 1998, 
when it was remanded for additional development.  It has now 
been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO substantially complied with December 1998 remand 
directives.  In fact, the veteran's accredited representative 
acknowledged in a July 2000 statement that the RO complied 
with the requirements of the Board's remand.  Accordingly, a 
new remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

No competent medical evidence is on file which relates the 
cause of the veteran's death to medical treatment 
administered by the VA, or lack thereof.


CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death is 
not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 
Jones v. West, 12 Vet. App. 460, 464 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence shows that the veteran died in 
March 1989.  The death certificate lists the immediate cause 
of death as metastatic carcinoma to the liver, due to, or as 
a consequence of, prostate carcinoma.  Other significant 
conditions included liver failure, hepato-renal syndrome.  It 
is noted that the physician who certified the veteran's death 
certificate was Dr. P. E. Michael.

At the time of the veteran's death, he was service-connected 
for Horner's syndrome, anxiety reaction, amputation of the 
left index finger, causalgia syndrome, a scar over the right 
eyebrow, and bilateral trench foot.  Service connection had 
been denied for other medical disabilities.  For example, 
service connection was denied for a low back disorder by a 
June 1981 rating decision, and upheld by the Board in a 
November 1982 decision.

In an April 1989 statement, Dr. Michael reported that the 
veteran was under his care from February until the first week 
of March for metastatic prostate carcinoma.  Dr. Michael also 
noted that the veteran had persistent and increasing low back 
pain despite radiation therapy.  Further, it was noted that 
the veteran had a known prior history of old war injuries for 
which he was service connected.  Dr. Michael opined that the 
veteran's extensive prior service-connected back injuries and 
sympathectomies contributed to him having increased pain and 
increased debility during his course of malignant illness.  
Additionally, Dr. Michael stated that it was not possible to 
state that the malignancy was accelerated because of the 
veteran's prior injuries, but that there was no question that 
his clinical condition was made worse because of a pre-
existing illness which he suffered during service in the 
armed forces.

Service connection was denied for the cause of the veteran's 
death by an April 1989 rating decision, and upheld by the 
Board in a July 1990 decision.  The Board found that 
carcinoma, the underlying cause of death, was not incurred in 
or aggravated by service, nor could it be presumed to have 
been incurred in service.  Also, the Board found that the 
service-connected disabilities did not cause or substantially 
contribute to the cause of his death.  However, neither the 
April 1989 rating decision, nor the July 1990 Board decision, 
considered entitlement to compensation under 38 U.S.C.A. 
§ 1151 (then 38 U.S.C.A. § 351) for the cause of the 
veteran's death.  In fact, the Board specifically noted on 
page two of the decision that this issue had not been 
developed or certified for appellate review, and was not 
considered in the determination.

In December 1990, the appellant's representative requested 
consideration of 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151) 
regarding the cause of the veteran's death.  Thereafter, the 
RO denied the claim in an August 1991 rating decision.  In 
this decision, the RO found that the evidence did not show 
that the cause of death was due to disability incident to 
hospitalization, medical or surgical treatment, examination 
or vocational rehabilitation.  

The appellant appealed the August 1991 rating decision to the 
Board.

The evidence on file at the time of the August 1991 rating 
decision included various VA medical records which covered a 
period from April 1952 to May 1985.  It is noted that these 
records included various outpatient treatment reports, VA 
medical examinations, and reports of VA hospitalization.  
Also on file are various private medial records for the 
period from July 1961 to July 1962.  Among other things, 
these records show treatment for the veteran's service-
connected disabilities.  However, nothing in these records 
attributed the cause of the veteran's death to medical 
treatment administered by VA, or lack thereof.  

At the January 1992 personal hearing, the appellant contended 
that VA did nothing to treat the veteran's carcinoma.  She 
testified that the veteran had surgery in 1986/1987 by Dr. 
Boatwright, a private urologist in Scottsdale, Arizona.  
After this surgery, the veteran had to go to VA for medical 
treatment because of financial reasons.  However, the 
appellant asserted that VA never contacted Dr. Boatwright to 
find out what treatment was necessary.  She also complained 
about the insensitive treatment the veteran received from a 
physician at the VA Outpatient Clinic (VAOPC) in Las Vegas, 
Nevada.  According to the appellant, this physician just 
touched the veteran's rib, told the veteran he was going to 
die, and left.  She recounted how upset the veteran was about 
this action, and that they decided to seek a second opinion 
from Dr. Michael.  Further, she testified that Dr. Michael 
recommended that the veteran get a bone scan, but, when they 
returned to VA, the same physician who told the veteran he 
was going to die said no such equipment was available.  The 
appellant testified that she found out later that such 
equipment was available.  She also contended that this 
physician was resentful over the fact that they sought a 
second opinion from Dr. Michael, and that she thought that 
this clouded the physician's ability to treat the veteran.

When the case came before the Board in December 1998, it was 
noted that both the August 1991 rating decision and the 
October 1991 Statement of the Case identified the following 
evidence as having been considered in conjunction with the 
38 U.S.C.A. § 1151 claim:  Scottsdale Memorial Hospital 
treatment reports from November 1987; Arizona Oncology 
consultations from January 1988; Good Samaritan Medical 
Hospital treatment reports from January to February 1988; TMC 
radiology report from July 1988; reports from Dr. Michael, 
dated in February and April 1989; and treatment records from 
the Las Vegas VAOPC for the period from October 1988 to 
February 1989.  However, with the exception of the April 1989 
statement from Dr. Michael, none of these medical records 
appeared in the claims folders assembled for the Board's 
adjudication of the issue on appeal.  Accordingly, the case 
was remanded for the RO to take whatever action was 
appropriate to associate these medical records with the 
claims folders.  Further, the RO was to contact the 
appellant, and afford her the opportunity to present any 
additional evidence she believed was pertinent to the issue 
on appeal.

Following the Board's remand, the RO sent a development 
letter to the appellant in January 1999 requesting that she 
submit any copies of the medical records mentioned in the 
remand, and informed her that she had the opportunity to 
present additional evidence in support of her claim.  The 
appellant subsequently responded that she had nothing more to 
add to her case. 

The evidence on file shows that the medical records specified 
in the Board's remand were subsequently added to the claims 
folders.  Among other things, these medical records reflect 
that the veteran was diagnosed with prostate carcinoma in 
1987, and received radiation treatment therefor at VA medical 
facilities.  However, nothing in these records show that the 
treatment the veteran received from VA caused or contributed 
to his death.

In a March 2000 rating decision and concurrent Supplemental 
Statement of the Case, the RO confirmed and continued the 
denial of compensation under 38 U.S.C.A. § 1151 for the cause 
of the veteran's death.  The RO concluded that there was 
nothing in the available evidence to indicate that treatment 
or lack of treatment provided by physicians contributed to 
the veteran's death.


Legal Criteria.  The provisions of the 38 U.S.C.A. § 1151 
provide that where any veteran shall have suffered an injury, 
or an aggravation of any injury, as a result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
death of the veteran, disability or death compensation shall 
be awarded in the same manner as if such disability or death 
were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the appellant filed her 
claim for compensation under  38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as the appellant's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

As a threshold matter the appellant must submit a well-
grounded claim under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The requirements for a well-grounded claim under section 1151 
are, paralleling those generally set forth for establishing 
other service connection claims, as follows:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).


Analysis.  As an initial matter, it is noted that service 
connection for the cause of the veteran's death was 
previously denied by the Board in a July 1990 decision.  In 
general, unappealed Board decisions are deemed final and 
correct in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.  As 
such, the Board must usually find that new and material 
evidence has been submitted in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), 
and VAOPGCPREC 05-92.  However, in the July 1990 decision, 
the Board specifically stated that the determination did not 
take into consideration entitlement under 38 U.S.C.A. § 1151 
(then 38 U.S.C.A. § 351).  Accordingly, the Board finds that 
no prior, final decision has been promulgated in regard to 
the issue currently on appeal, and will review the claim de 
novo in the analysis that follows.

In the instant case, the Board finds that the appellant's 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
not well grounded.  The Board acknowledges that the veteran 
died as a result of metastatic carcinoma to the liver, due 
to, or as a consequence of, prostate carcinoma.  Other 
significant conditions included liver failure, hepato-renal 
syndrome.  The Board also acknowledges that the veteran 
received medical treatment during his lifetime at the VA, 
including treatment for his prostate carcinoma.  However, the 
only evidence which relates the cause of the veteran's death 
to VA medical treatment, or lack thereof, are the appellant's 
own contentions.  Nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions do not constitute competent medical evidence.  
Therefore, the Board concludes that there is no competent 
medical evidence on file linking the cause of the veteran's 
death to medical treatment administered by the VA, or lack 
thereof.  As such, the claim is not well grounded.  Jones, 
supra.

For the reasons stated above, the Board has determined that 
the appellant's claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death is 
not well grounded and must be denied.  As the appellant has 
not submitted the evidence necessary for a well-grounded 
claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is noted that the RO did not specifically deny the 
appellant's claim on the basis of it being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that she has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render her claim well grounded.  The Board finds that no such 
information is of record in the instant case.  See McKnight 
v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); Beausoleil v. Brown, 
8 Vet. App. 69, 80 (1995); see also generally Stuckey v. 
West, 13 Vet. App. 163, 175 (1999), (observing in part that 
when it is alleged that there is specific evidence that would 
manifestly well ground a claim, VA has a duty to inform the 
claimant of the importance of obtaining this evidence to 
"complete the application.") (Emphasis added).

By this decision, the Board does not mean to convey any lack 
of sympathy toward the appellant, particularly in light of 
her account of the insensitive treatment the veteran received 
from a physician at the Las Vegas VAOPC.  However, the simple 
fact is she has not submitted the evidence necessary for a 
well-grounded claim.  Thus, the Board has no choice but to 
deny the claim.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

